Citation Nr: 1129721	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the feet and fingers, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Treatment of the Veteran's dermatophytosis of the feet and fingers has not included systemic therapy for a total duration of six weeks or more during the last year; the dermatophytosis of the feet and fingers currently affects zero percent of the exposed areas of the Veteran's body; and it affects approximately one percent of the Veteran's entire body.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for dermatophytosis of the feet and fingers have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In July 2008, prior to the rating decision that denied the Veteran's claim; the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided a VA medical examination.  The file contains an April 2009 memorandum from the RO stating that VA treatment records dated between January 1, 2001, and March 17, 2002, from the Dallas VAMC are unavailable.  The Board notes that VA treatment records from a year prior to the Veteran's April 2008 claim have been obtained.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran was originally granted service connection and a 10 percent rating for dermatophytosis of the feet and fingers by an October 1974 rating decision.  His request for an increased rating was received by VA in April 2008.

On VA examination in August 2008 the Veteran had  darkened toes and debris was noted in the right foot under the great toe and the little toe.  This was also noted on the great toe and second toe of the left foot and was suggestive of fungus involvement.  The Veteran reported that application of local ointments and creams had not been affective in treating the nail problems.  The Veteran had no systemic symptoms or impairment of function.  The examiner noted that zero percent of the exposed areas of the Veteran's body was currently affected, and that approximately one percent of the Veteran's entire body was affected by dermatophytosis.  The examiner stated that there was minimal involvement of the feet with no areas showing active fungal involvement and that apparently the Veteran's treatment with antifungal cream had been effective.  He reported that there was no involvement of the fingers at this time.  The examiner stated that there was no scarring or disfigurement.

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under DC 7813, evaluation of dermatophytosis is warranted under DC 7800 through DC 7805, or dermatitis under DC 7806, depending on the predominant disability.

In this case DC 7800 is not applicable to the Veteran's feet and finger condition as DC 7800 relates to disfigurement of the head, face or neck.

DC 7801 is also not applicable to the Veteran's feet and finger condition as DC 7801 relates to scars that are deep and nonlinear.  The Veteran's feet and finger condition has not been shown to result in underlying tissue damage.

The Veteran is not entitled to a rating in excess of 10 percent under DC 7802 or DC 7803 because 10 percent is the maximum rating provided by these Diagnostic Codes.

DC 7804 is not applicable to the Veteran's feet and finger condition as this DC relates to painful scars and the Veteran's has not asserted that his feet and finger condition is painful.

Under 38 C.F.R. § 4.118, DC 7805, other scars will be rated on limitation of function of affected part.  The Board notes that a higher rating is not appropriate under DC 7805 because the medical evidence shows that the Veteran's feet and finger condition causes no limitation of function.

Under 38 C.F.R. § 4.118, DC 7806, a higher (30 percent) rating is warranted for dermatitis or eczema that is at least 20 percent to 40 percent of the entire body, or 20 percent to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Board finds that the Veteran's feet and finger condition does not meet the criteria for an increased rating under DC 7806.  The August 2008 VA examination report indicates that the percentage of the Veteran's total body affected is no more than one percent.  The medical evidence does not show that at least 20 percent of the entire body, or 20 percent of exposed areas are affected by dermatophytosis.  With regards to systemic therapy, the VA outpatient records show that the Veteran treats his feet and fingers with topical creams.  The treatment records show that the Veteran has taken oral Lamisil in the past, but not since December 2006, more than a year prior to his claim for an increased rating.  The record shows that the Veteran has not had systemic therapy for a total duration of six weeks or more during the past 12-month period.  Consequently the Board finds that the Veteran has not met any of the criteria for a higher rating under DC 7806.

As explained above, it is clear that over the course of the Veteran's appeal, symptomatology attributable to his service-connected dermatophytosis of the feet and fingers has not met the criteria for a rating in excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected dermatophytosis of the feet and fingers is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An increased rating in excess of 10 percent for dermatophytosis of the feet and fingers is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


